EXHIBIT 10.6


LOAN AND SECURITY AGREEMENT


BETWEEN


ENTREPRENEUR GROWTH CAPITAL LLC
505 Park Avenue
New York, New York 10022


AND


ONE UP INNOVATIONS, INC.
FOAM LABS, INC.
2745 Bankers Industrial Drive
Atlanta, GA  30360
 

--------------------------------------------------------------------------------


 
This LOAN AND SECURITY AGREEMENT (“Agreement”) dated November 10, 2009 between
ONE UP INNOVATIONS, INC., a Georgia corporation and FOAM LABS, INC., a Georgia
corporation, each having its principal place of business at 2745 Bankers
Industrial Drive, Atlanta, GA 30360 (individually and collectively, the
"Borrower") and ENTREPRENEUR GROWTH CAPITAL, LLC, a Delaware limited liability
company, having a principal office at 505 Park Avenue, 6th Floor, New York, NY
10022 (hereinafter called "Lender").  This Agreement sets forth the terms and
conditions upon which Lender may, in its sole and absolute discretion, make
loans, advances and other financial accommodations to or for the benefit of
Borrower upon the security referred to herein.


SECTION 1. 
   DEFINED TERMS



1.1.           All capitalized terms used in this Agreement are defined either
in this Agreement, in the attached loan schedule (“Loan Schedule”), or in any
supplement to this Agreement or Loan Schedule.  All terms used herein which are
defined in Article 1 or Article 9 of the Uniform Commercial Code (the "UCC")
shall have the same meaning as presently or as may hereafter be given therein
unless otherwise defined in this Agreement.  All references to the plural shall
also mean the singular.


1.2.           "Account" or "Accounts" shall have the same meaning as contained
in Article 9 of the UCC and shall also include contract rights and general
intangibles related to Accounts, payment intangibles, instruments, and to all
proceeds thereof including, but not limited to, the proceeds of any insurance
thereon whether or not specifically assigned to Lender.


1.3.           "Account Debtor" shall have the same meaning as contained in
Article 9 of the UCC and shall also include each debtor or obligor in any way
obligated on or in connection with any Account.


1.4.           “Closing Date” means the date of the initial advance made by
Lender pursuant to this Agreement.


1.5.           "Collateral" shall have the meaning set forth in Section 3.1 of
this Agreement.


1.6.           "Collateral Monitoring Fee" shall have the meaning set forth in
the Loan Schedule.


1.7.           "Costs and Expenses" shall include, but not be limited to
commissions, fees, appraisal fees, taxes, title insurance premiums, internal and
external field examination expenses for routine and non-routine audits and field
examinations, filing, recording and search expenses, reasonable internal and
external attorney's fees and disbursements (as may be incurred with respect to
the effectuation of this Agreement or any claim of any nature or litigation
whatsoever arising out of or as a result of the interpretation of this Agreement
or the financing provided for hereunder, including, but not limited to, all fees
and expenses for the service and filing of papers, premiums on bonds and
undertakings, fees of marshals, sheriffs, custodians, auctioneers and others,
travel expenses and all court costs and collection charges), postage, wire
transfer fees, check dishonor fees and other internal and/or external fees,
costs and expenses arising out of or relating to the negotiations, preparation,
consummation, administration and enforcement of this Agreement or any other
agreement between Borrower and Lender including, but not limited to any guaranty
of the Obligations (as defined herein).


1.8           "Eligible Accounts" means Accounts arising in the ordinary course
of Borrower's business from the sale of goods or rendition of services, which
Lender, in its reasonable business discretion, shall deem eligible based on such
considerations as Lender may from time to time deem appropriate.  Without
limiting the foregoing, a Account shall not be deemed to be an Eligible Account
if (i) the Account Debtor has failed to pay the Account within a period of
ninety (90) days after invoice date; (ii) the account debtor has failed to pay
more than 25% of all outstanding Accounts owed by it to Borrower within ninety
(90) days after invoice date; (iii) the Account Debtor's total obligations to
Borrower exceed 15% of all Eligible Accounts, to the extent of such excess; (iv)
the Account Debtor is a subsidiary or affiliate of Borrower; (v) the goods
relating thereto are placed on consignment, guaranteed sale, “bill and hold,”
“COD” or other terms pursuant to which payment by the Account Debtor may be
conditional; (vi) the Account Debtor is not located in the United States unless
the Account is supported by a letter of credit or other form of guaranty or
security, in each case in form and substance satisfactory to Lender; (vii) the
Account Debtor is the United States or any department, agency or instrumentality
thereof or any State, city or municipality of the United States, except as
otherwise agreed to in writing by Lender; (viii) Borrower is or may become
liable to the account debtor for goods sold or services rendered by the account
debtor to Borrower; (ix) the Account Debtor disputes liability or makes any
claim with respect thereto, or is subject to any insolvency or bankruptcy
proceeding, or becomes insolvent, fails or goes out of a material portion of its
business; (x) the amount thereof consists of late charges or finance charges;
(xi) the amount thereof consists of a credit balance more than ninety (90) days
past due; (xii) the invoice constitutes a progress billing on a project not yet
completed, except that the final billing at such time as the matter has been
completed and delivered to the customer may be deemed an Eligible Account;
(xiii) the amount thereof is not yet represented by an invoice or bill issued in
the name of the applicable Account Debtor; (xiv) the amount thereof is
denominated in or payable with any currency other than U.S. Dollars; or (xv)
such Account is not at all times subject to Lender’s duly perfected first
priority security interest.  In determining eligibility, Lender may, but need
not, rely on agings, reports and schedules of Accounts furnished by Borrower but
reliance by Lender thereon from time to time shall not be deemed to limit its
right to revise standards of eligibility at any time without notice as to both
Borrower's present and future Accounts.
 
Page 1 of 19

--------------------------------------------------------------------------------


 
1.9.           "Facility Fee" shall have the meaning set forth in the Loan
Schedule.


1.10.         "Line of Credit" as used herein is $250,000.00 or such other
amount as shall be determined at Lender's reasonable business discretion.


1.11.         "Loan Documents" means, collectively, this Agreement, any note or
notes executed by Borrower and payable to Lender, and any other present or
future agreement entered into in connection with this Agreement, together with
all alterations, amendments, changes, extensions, modifications, refinancings,
refundings, renewals, replacements, restatements, or supplements, of or to any
of the foregoing.
 
1.12.         “Loan Party” "means Borrower, each guarantor and each other party
(other than Lender) to any Loan Document.


1.13.         "Minimum Interest Charge" shall have the meaning set forth in the
Loan Schedule.


1.14.         "Net Amount of Eligible Accounts" shall mean the gross amount of
Eligible Accounts less sales, excise or similar taxes, and less returns,
discounts, claims, credits, reserves (as determined by Lender in its sole
discretion) and allowances of any nature at any time issued, owing, granted,
outstanding, available or claimed.


1.15.         "Obligations" shall mean any and all loans, advances,
accommodations, indebtedness, liabilities, Costs and Expenses and all
obligations of every kind and nature owing by Borrower to Lender, however
evidenced, whether as principal, guarantor or otherwise, whether arising under
this Agreement, any supplement hereto, or otherwise, whether now existing or
hereafter arising, whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
secured or unsecured, original, renewed, modified or extended, and whether
arising directly or acquired from others (including, without limitation,
wherever applicable, Lender's participations or interests in Borrower's
obligations to others) and including, without limitation, all sums chargeable to
Borrower hereunder or under any of the other Loan Documents, of whatever nature,
including commissions, interest, expenses, costs and attorneys' fees.  Borrower
shall be jointly and severally liable for all of the Obligations hereunder and
under any other agreement between Lender and any Borrower.


1.16.         "Person" means any individual, sole proprietorship, partnership,
joint venture, trust, unincorporated organization, association, corporation,
limited liability company, government, or any agency or political division
thereof, or any other entity.


SECTION 2.
   LOANS AND ADVANCES; INTEREST RATE AND OTHER CHARGES



2.1.           Loans.  Whenever the Borrower makes a request (but not more
frequently than twice a week unless Lender consents), Lender shall make loans,
advances and/or extend credit to or for the Borrower; but Lender shall not be
obligated to make loans, advances and/or extend credit beyond the Line of Credit
set forth in the Loan Schedule and subject to deduction of any loan reserves
(“Loan Reserves”) Lender deems proper from time to time in its reasonable
business discretion, and less amounts Lender may be obligated to pay in the
future on behalf of Borrower.  Advances under the Line of Credit (“Loans” and
individually, a “Loan”) shall be comprised of the amounts shown on the Loan
Schedule.
 
Page 2 of 19

--------------------------------------------------------------------------------


 
2.2           Interest and Fees.  The Borrower shall pay Lender the interest and
fees set forth on the Loan Schedule, but only to the maximum extent permitted by
applicable law.  Borrower shall pay principal, interest, and all other amounts
payable hereunder, or under any other Loan Document, without any deduction
whatsoever, including, but not limited to, any deduction for any setoff or
counterclaim.  In no event shall the Revolving Interest Rate or the Default Rate
of Interest exceed the highest rate permitted under any applicable law or
regulation.  If any part or provision of this Agreement is in contravention of
any such law or regulation, such part or provision shall be deemed amended to
conform thereto, and any payment of interest and fees which individually or
collectively might be deemed to be in excess of the highest rate permitted by
law shall be credited against Borrower's Obligations as principal repayments of
loans and advances made hereunder, to the extent of such excess.


2.3           Overlines; Overadvances.  If at any time or for any reason the
outstanding amount of advances extended or issued pursuant hereto exceeds any of
the dollar limitations (“Overline”) or percentage limitations (“Overadvance”) in
the Loan Schedule on any day in any month, then Borrower shall, upon Lender's
demand, immediately pay to Lender, in cash, the full amount of such Overline or
Overadvance which, at Lender’s option, may be applied to reduce the outstanding
principal balance of the Loans or any other Obligations.  Without limiting
Borrower's obligation to repay to Lender on demand the amount of any Overline or
Overadvance, Borrower agrees to pay Lender interest on the outstanding principal
amount of any Overline or Overadvance, on demand, at the rate set forth on the
Loan Schedule, whether any such Overline or Overadvance is made with or without
Lender's knowledge or consent.
 
2.4.           (a)         Establishment of a Lockbox Account or Dominion
Account.  Borrower shall cause all proceeds of Collateral to be remitted
directly to Lender by instructing its Account Debtors to direct their payments
as follows:
 
Name of Borrower
Accounting Department
505 Park Avenue, 6th Floor
New York, NY 10022
 
(b)           Lender may, at any time and from time to time, direct Borrower to
collect and deliver to Lender in their original form, on the same date as the
date of the actual receipt thereof, all checks, drafts, notes, acceptances,
cash, wire transfers and any other evidences of payment, and/or direct Borrower
to cause all proceeds of Collateral to be deposited into a lock box account or
other blocked account as Lender may require or take any other action Lender may
require.
 
2.5.         Clearance or Float Days.  In computing interest on the Obligations,
all checks, wire transfers and other items of payment received by Lender
(including proceeds of Accounts and payment of the Obligations in full) shall be
deemed applied by Lender on account of the Obligations on the day such payment
is received or, if received after 12noon New York, NY time, the next business
day.  However, Lender shall be entitled to charge Borrower’s account five (5)
business days of “clearance” or “float” at the Revolving Interest Rate set forth
in the Loan Schedule, on all checks, wire transfers and other items received by
Lender, regardless of whether such five (5) business days of clearance or float
actually occur, and such charge shall be deemed to be the equivalent of charging
five (5) business days of interest on such payments and/or collections.  The
five (5) business days clearance or float charge on all payments and collections
is acknowledged by the parties to constitute an integral aspect of the pricing
of Lender’s financing to Borrower.  Lender shall not, however, be required to
credit Borrower’s account for the amount of any item of payment which is
unsatisfactory to Lender, in Lenders reasonable business discretion, and Lender
may charge Borrower’s loan account for the amount of any item of payment which
is returned to Lender unpaid.


2.6.         Application of Collateral and Payments.  Except as otherwise
provided herein, Lender shall have the continuing and exclusive right to apply
or reverse and re-apply any and all payments to any portion of the Obligations
in such order and manner as Lender shall determine in its reasonable business
discretion.  To the extent that Borrower makes a payment or Lender receives any
payment or proceeds of the Collateral for Borrower’s benefit that is
subsequently invalidated, set aside or required to be repaid to any other
Person, then, to such extent, the Obligations intended to be satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Lender and Lender may adjust the Loan balances, in its reasonable business
discretion.
 
Page 3 of 19

--------------------------------------------------------------------------------


 
2.7.           Monthly Accountings.  All Obligations shall be charged to an
account in the Borrower's name as maintained on Lender's books.  Lender shall
render to Borrower a monthly statement of its account which statement shall be
deemed correct, accepted by, and conclusively binding upon Borrower as an
account stated, except to the extent that Borrower shall deliver to Lender
written notice of any specific exceptions thereto within twenty (20) days after
the date such statement is rendered.
 
2.8.           Charges to Borrower’s Account.  All principal, interest, fees
(including Documentation Fees), commissions, charges, Costs and Expenses
incurred with or in respect of this Agreement, the other Loan Documents or any
supplement or amendment hereto or thereto (all of which shall be cumulative and
not exclusive) and any and all Obligations shall be charged to Borrower's
account as maintained by Lender.  In furtherance thereof, Borrower hereby
authorizes Lender to charge the Borrower's loan account on the first day of each
month or as Lender otherwise determines: (a) all Costs and Expenses; (b) all
interest; and (c) all fees and other charges provided in this Agreement and the
other Loan Documents.
 
SECTION 3.
   GRANTING PROVISIONS; SECURITY INTEREST



3.1            Grant of Security.  As security for the prompt performance,
observance and payment in full of all Obligations, Borrower hereby pledges,
assigns, transfers and grants to Lender a first priority security interest in,
and continuing lien upon, and right of setoff against, all of the assets of
every kind and nature of Borrower, in each case, whether now owned or existing
or hereafter created, acquired or arising and wherever located, all of which are
herein collectively referred to as the "Collateral" including but not limited
to, the following assets as defined under the UCC: (a) Accounts, contract rights
and the proceeds thereof;  (b) Chattel Paper, including Electronic Chattel Paper
and tangible Chattel Paper;  (c) Collateral;  (d) Commercial Tort Claims;  (e)
Deposit Accounts;  (f) Documents;  (g) Equipment, machinery, furniture,
furnishings and fixtures and all parts, tools, accessories and Accessions;  (h)
Fixtures;  (i) General Intangibles, including but not limited to patents,
trademarks and tradenames and the goodwill and inherent value associated
therewith, tax refunds, customer lists, insurance claims and goodwill of
Borrower;  (j) Goods;  (k) Health Care Insurance Receivables;  (l)
Instruments;  (m) Inventory, merchandise, materials, whether raw, work in
progress or finished goods, packaging and shipping materials and all other
tangible property held for sale or lease;  (n) Investment Property;  (o) Letter
of Credit Rights;  (p) Payment Intangibles; (q) Proceeds, including Cash
Proceeds and Non-Cash Proceeds, and proceeds of any insurance policies covering
any of the Collateral;  (r) Promissory Notes;  (s) Records, including all books,
records and other property at any time evidencing or relating to any of the
foregoing, and all electronic means of storing such Records;  (t) to the extent
not otherwise included above, all collateral support and Supporting Obligations
relating to any of the foregoing; and  (u) to the extent not otherwise included
above, all Proceeds, products, accessions, rents and profits of or in respect of
any of the foregoing.  The security interests granted herein shall remain
effective whether or not the Collateral covered thereby is acceptable to Lender
or deemed by Lender to be ineligible for the purposes of any Loans or advances
contemplated under this Agreement.


3.2.           Authorization to File Financing Statements.  Borrower hereby
authorizes Lender to execute and/or file UCC financing statements (including
amendments) in order to perfect the security interests granted to Lender under
this Agreement, the other Loan Documents or otherwise.
 
3.3.           Assignment of Accounts and Other Collateral.  Borrower shall
assign and deliver to Lender a duplicate and/or original invoice, and all
original documents evidencing the delivery of goods or the performance of
services with regard to each Account, including but not limited to all original
contracts, purchase orders, invoices, time sheets, bills of lading, warehouse
receipts, delivery tickets and shipping receipts, together with schedules
describing the Accounts and/or written confirmatory assignments to Lender of
each Account, in form and substance satisfactory to Lender and duly executed by
Borrower, together with such other information as Lender may request.  In no
event shall the making (or the failure to make) of any schedule or assignment or
the content of any schedule or assignment or Borrower's failure to comply with
the provisions hereof be deemed or construed as a waiver, limitation or
modification of Lender's security interest in, lien upon and assignment of the
Collateral or Borrower's representations, warranties or covenants under this
Agreement or any supplement or amendment hereto.
 
Page 4 of 19

--------------------------------------------------------------------------------


 
SECTION 4.
 REPRESENTATIONS, WARRANTIES AND COVENANTS



Borrower hereby represents, warrants and covenants to Lender the following
(which shall survive the execution and delivery of this Agreement), the truth
and accuracy of which, and continuing compliance with, being a continuing
condition of the making of all loans and advances hereunder by Lender or under
any supplement or amendment hereto:


4.1.         Owner of Collateral; Validity of Accounts.


(a)           Borrower is and shall be the owner of or has other rights in the
Collateral free and clear of all liens, security interests, claims and
encumbrances of every kind and nature, except in Lender's favor or as otherwise
consented to in writing by Lender, and Borrower shall indemnify and defend
Lender from and against all cost, loss and expense with regard to the
same.  None of Borrower's Accounts has been previously sold or assigned to any
Person and will not be sold or assigned, other than to Lender, at any time
during the term of this Agreement without first obtaining Lender's consent in
writing.  Borrower shall not execute any security agreement in favor of any
other party or borrow against the security of any corporate asset, including but
not limited to the Collateral, or authorize and Person other than Lender to file
UCC financing statements naming Borrower as Debtor, without first obtaining
Lender's consent in writing.


(b)           Each Account represents a valid and legally enforceable
indebtedness based upon a bona fide sale and delivery of goods or rendition of
services usually dealt in by Borrower in the ordinary course of its business
which has been finally accepted by the Account Debtor.  Each Account is and will
be for a liquidated amount maturing as stated in the invoice rendered to the
Account Debtor who is unconditionally liable to make payment at maturity of the
amount stated in each invoice, document or instrument evidencing the Account in
accordance with the terms thereof, without offset, defense, deduction,
counterclaim, discount or condition.  Every assigned Account and any evidence of
indebtedness with respect thereto shall be paid in full at maturity.  If any
Account is not paid in full at maturity, the amount of such unpaid Account
(whether in whole or in part) may be charged against and deducted from any
advance then or thereafter made by Lender to Borrower or, in the event Borrower
then has no borrowing availability, Borrower shall pay Lender, upon demand, the
full amount remaining unpaid thereon.  Such payment or deduction shall not
constitute a reassignment, and Lender may retain the Account as collateral for
all Obligations of Borrower to Lender until the same have been fully satisfied.


(c)           All statements made and all unpaid balances appearing in the
invoices, documents and instruments evidencing each Account are true and correct
and are in all respects what they purport to be and all signatures and
endorsements that appear thereon are genuine and all signatories and endorsers
have full capacity to contract.  Each Account Debtor is solvent and financially
able to pay in full each Account when it matures.  None of the transactions
underlying or giving rise to any Account shall violate any state or federal laws
or regulations, and all documents relating to the Accounts shall be legally
sufficient under such laws or regulations and shall be legally enforceable in
accordance with their terms and all recording, filing and other requirements of
giving public notice under any applicable law have been and shall be duly
complied with.
 
Page 5 of 19

--------------------------------------------------------------------------------


 
(d)           Without first obtaining Lender's consent in writing Borrower will
not directly or indirectly sell, lease, transfer, abandon or otherwise dispose
of all or any portion of the Collateral (except in the ordinary course of
business) or consolidate or merge with or into any other entity or permit any
other entity to consolidate or merge with or into Borrower.


4.2.          Corporate Authority.


(a)            The execution, delivery and performance of this Agreement, any
supplement or amendment hereto, or any agreements, instruments and documents
executed and delivered in connection herewith, are within Borrower's corporate
powers, have been duly authorized, are not in contravention of law or the terms
of Borrower's charter, by-laws or other incorporation papers, or of any
indenture, agreement or undertaking to which Borrower is a party or by which
Borrower is bound.


(b)            The Loan Schedule annexed hereto and incorporated herein by
reference sets forth the Borrower's exact legal name, the Borrower's type of
organization, the jurisdiction in which Borrower was organized, the Borrower's
organizational identification number or accurately states that the Borrower has
none, the Borrower's place of business or if more than one, its chief executive
office as well as all other locations including the Borrower's mailing address
if different, the address of every location or place of business previously
maintained by the Borrower during the past five years and the location at which,
or Person with which, any of the Collateral has been previously held at any time
during the past twelve months;


(c)            Borrower is in good standing as a corporation or other legal
entity, validly existing under the laws of its state of incorporation or
organization, and will preserve, renew and keep in full force and effect
Borrower's existence and good standing as a corporation or other legal entity
and its rights and franchises with respect thereto and will not change its state
of incorporation or organization;


(d)            Borrower shall obtain and preserve, renew and keep in full force
and effect Borrower's authority to do business in all jurisdictions where the
Borrower now or hereafter does business;


(e)            Borrower will continue to engage in a business of the same type
as Borrower is engaged as of the date hereof;


(f)            Borrower will give Lender thirty (30) days prior written notice
of any proposed change in Borrower's legal  name which notice shall set forth
the new name; and


(g)           Borrower will give Lender thirty (30) days prior written notice of
any use of any corporate name or tradename in addition to those names set forth
on the annexed Loan Schedule.


4.3.          Chief Executive Office.  Borrower's Records and principal
executive office are maintained at the address referred to herein.  Borrower
shall not change such location without Lender's prior written consent.


4.4.          Books, Records, Financial Statements.


(a)            Borrower shall maintain its shipping forms, invoices and other
related documents in a form satisfactory to Lender and shall maintain its books,
records and accounts in accordance with generally accepted accounting principles
consistently applied.  Borrower agrees to promptly furnish Lender monthly but in
no event later than ten (10) days after the end of each month, accounts
receivable agings, together with reconciliation and recap sheets, accounts
payable agings and inventory reports (if requested by Lender).


(b)           Borrower shall furnish to Lender, as soon as available, but in any
event not later than ninety days (90) after the close of each fiscal year,
Borrower’s reviewed financial statements for such fiscal year (including balance
sheets, statements of income and loss, statements of cash flow and statements of
shareholders' equity), and the accompanying notes thereto, setting forth in each
case, in comparative form, figures for the previous fiscal year, all in
reasonable detail, fairly representing the financial position and the results of
Borrower’s operations as at the date thereof and for the fiscal year then ended
and prepared in accordance with generally accepted accounting principles
consistently applied.  Such reviewed statements shall be examined in accordance
with generally accepted auditing practices and certified by independent
certified public accountants selected by Borrower and acceptable to Lender.
 
Page 6 of 19

--------------------------------------------------------------------------------


 
(c)            Borrower shall also furnish to Lender, as Lender may reasonably
request, quarterly or monthly unaudited financial statements (including balance
sheets, statements of income and loss, statements of cash flows and statements
of shareholders' equity) and the accompanying notes thereto, all in reasonable
detail, fairly presenting the financial position and results of Borrower’s
operation as at the date thereof and for such period prepared in accordance with
generally accepted accounting principles consistently applied and such other
information with respect to your business, operations and condition (financial
and otherwise) as Lender may from time to time reasonably request. Such
financial statements shall be certified for accuracy by Borrower’s chief
financial officer.


(d)           Borrower hereby irrevocably authorizes and directs all
accountants, auditors and any other third parties to deliver to Lender, at
Borrower's expense, copies of Borrower's financial statements, papers related
thereto, and other accounting records of any kind or nature in their possession
and to disclose to Lender any information they may have regarding Borrower's
business affairs and financial condition.


4.5.          Further Information.  Lender shall have the right to request and
receive from the Borrower's agents, employees, attorneys and accountants all
information pertaining to the Borrower which Lender may reasonably request, and
such persons are hereby authorized and directed by the Borrower to furnish such
information, subject to applicable laws regarding privileged communications.


4.6.          Solvency; Taxes.


(a)           Borrower is solvent and will so remain.


(b)          Borrower's federal, state and local taxes of every kind and nature,
including, but not limited to employment taxes, are current, and there are no
pending tax audits or examinations with respect to Borrower's federal, state or
local tax returns.


(c)           Borrower shall duly pay and discharge all taxes, assessments,
contributions and governmental charges upon or against it or its properties or
assets prior to the date on which penalties attach thereto.  Borrower shall be
liable for all taxes and penalties imposed upon any transaction under this
Agreement or any supplement or amendment hereto or giving rise to the Accounts
or any other Collateral or which Lender may be required to withhold or pay for
any reason.  Borrower agrees to indemnify and hold Lender harmless with respect
thereto, and to repay to Lender on demand the amount thereof, and until paid by
Borrower such amounts shall be added to and included in Borrower's Obligations.


4.7.          Litigation.  There is no investigation by any state, federal or
local agency pending or threatened against Borrower and there is no action,
suit, proceeding or claim pending or threatened against Borrower or Borrower's
assets or goodwill or affecting any transactions contemplated by this Agreement,
or any supplement or amendment hereto, or any agreements, instruments or
documents delivered in connection herewith or therewith before any court,
arbitrator, or governmental or administrative body or agency which if adversely
determined with respect to Borrower would result in any material adverse change
in Borrower's business, properties, assets, goodwill or condition, financial or
otherwise.


4.8.          Sales, Accounting and Assignment.  Borrower shall keep and
maintain, at its sole cost and expense, satisfactory and complete Records
including records of all Accounts, all payments received and credits granted
thereon, and all other dealings therewith.  Upon the sale of goods or the
rendering of services, Borrower shall make appropriate entries in its books and
records disclosing such assignments of Accounts to Lender, and shall execute and
deliver all papers and instruments, and do all things necessary to effectuate
this Agreement and facilitate the collection of the Accounts.  Lender is hereby
vested with all of Borrower's rights, securities and guarantees with respect to
each Account, including the right of stoppage in transit.  Notwithstanding the
failure of Borrower to execute and deliver such written assignment as aforesaid,
each Account created by Borrower shall be deemed assigned to Lender and shall
become its property.
 
Page 7 of 19

--------------------------------------------------------------------------------


 
4.9.          Collections.  In the event payments of Accounts or other monies or
property in which Lender has an interest are delivered to or received by
Borrower, including proceeds from the sale of Collateral in the ordinary course
of Borrower’s business, unless otherwise consented to in writing by Lender or
specifically permitted under Section 2.4 herein, Borrower shall hold all such
remittances and proceeds of Accounts and other Collateral, in trust for
Lender.  Borrower shall deliver all such payments to Lender, in kind with an
appropriate endorsement to Lender, on the next business day following the date
of receipt by Borrower; provided, however, nothing herein authorizes Borrower to
collect the Accounts unless specifically consented to by Lender.


4.10.        Further Acts.  Borrower shall, at Borrower's expense, duly execute
and deliver, or shall cause to be duly executed and delivered, such further
agreements, instruments and documents, including, without limitation, additional
security agreements, mortgages, deeds of trust, deeds to secure debt, collateral
assignments, UCC financing statements or amendments and continuations thereof,
landlord's or mortgagee's waivers of liens and consents to the exercise by
Lender of all of its rights and remedies hereunder, under any supplement or
amendment hereto, or applicable law with respect to the Collateral.  In
addition, Borrower shall do or cause to be done such further acts as may be
necessary or proper, in Lender's opinion, to evidence, perfect, maintain and
enforce its security interest and the priority thereof in and to the Collateral
and to otherwise effect the provisions and purposes of this Agreement or any
supplement or amendment hereto.  Borrower hereby authorizes Lender to execute
and file UCC financing statements in order to perfect the security interests
granted to Lender under this Agreement or otherwise, including amendments and
modification statements deemed reasonably necessary by Lender to perfect and
protect Lender’s interest in the Collateral.


4.11.        Insurance.  Borrower shall, at Borrower's expense, maintain
insurance covering the Collateral in such amounts and with such insurance
companies as may be acceptable to Lender in its sole and absolute
discretion.  Borrower shall have Lender named as mortgagee, loss payee and
additional insured on all such insurance policies.  In the event Borrower shall
fail to maintain insurance acceptable to Lender, Lender without notice, may
obtain such insurance in the name of the  Borrower and charge Borrower's account
with the costs and expenses of such insurance. All expenses incurred by Lender
with regard to such insurance policies shall be deemed part of the Obligations.


4.12.        Margin Stock.  The Borrower is not engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation G
issued by the Board of Governors of the Federal Reserve System), and no proceeds
of any Loan or advances made by Lender to Borrower will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock, or in any manner which might cause such
loan or advance or the application of such proceeds to violate (or require any
regulatory filing under) Regulation G, Regulation U, or Regulation X of the
Board of Governors of the Federal Reserve System, in each case as in effect on
the date or dates of such loan or advance and such use of proceeds.  Further, no
proceeds of any loan or advance will be used to acquire any security of a class
which is registered pursuant to Section 12 of the Securities Exchange Act of
1934.


4.13.        Loan Proceeds for Ordinary Business Use Only.  Any loan at any time
received by the Borrower from Lender shall not be used directly or indirectly
other than in the Borrower's business; it shall not, directly or indirectly, pay
any dividend on its stock other than a dividend payable in shares of its own
stock; it shall not, directly or indirectly, make any loan to, or pay any claim
other than for current remuneration or current reimbursable expense payable to
any person controlling, controlled by or under common control with the Borrower,
and it shall, on demand, obtain and deliver to Lender subordinations in form and
substance satisfactory to Lender of all claims of controlling and controlled
persons consistent with the foregoing.


4.14.        Commercial Tort Claim.  The Borrower shall immediately notify
Lender in a writing signed by the Borrower of any commercial tort claims it
holds or acquires such writing shall set forth the details and grant Lender a
security interest in and to any commercial tort claims it holds or acquires and
in the proceeds thereof, such writing to be satisfactory to Lender in form and
substance.


SECTION 5.
  ADDITIONAL POWERS; ENFORCEMENT OF RIGHTS IN AND TO COLLATERAL



5.1.          Power of Attorney.  Borrower appoints Lender and Lender’s
designees as Borrower's attorney and attorney-in-fact, at Borrower’s sole cost
and expense, and Lender may exercise at any time, in Lender’s reasonable
business discretion, all or any of the following powers which, being coupled
with an interest, shall be irrevocable until all Obligations have been paid in
full and Lender’s obligation to provide loans hereunder shall have terminated:


(a)           endorse Borrower's name on any checks, notes, acceptances, money
orders or other forms of payment or security that come into Lender’s possession;
 
Page 8 of 19

--------------------------------------------------------------------------------


 
(b)           sign Borrower's name on any invoice or bill of lading relating to
any Account, on drafts against Account Debtors, on assignments of Accounts, on
notices of assignment, financing statements and other public records, on
verifications of accounts and on notices to Account Debtors;


(c)           send requests for verification of Accounts to Account Debtors and,
after the occurrence of any Event of Default, to notify Account Debtors to make
payment directly to Lender;


(d)           after the occurrence of any Event of Default, to notify the post
office authorities to change the address for delivery of Borrower's mail to an
address designated by Lender and to open and dispose of all mail addressed to
Borrower; and


(e)            to do all other things Lender deems necessary or desirable to
carry out the terms of this Agreement.


(f)            Borrower hereby ratifies and approves all acts of such
attorney.  Neither Lender nor any of its designees shall be liable for any acts
or omissions nor for any error of judgment or mistake of fact or law while
acting as Borrower's attorney and Borrower hereby releases Lender and Lender's
officers, employees and designees, from all liability arising from any act or
acts under this Agreement or in furtherance thereof, whether by omission or
commission, and whether based upon any error of judgment or mistake of law or
fact.


5.2.          Access to Books, Records and Collateral.  Lender or Lender's
representatives shall at all times have free access to and right of inspection
of the Collateral and have full access to and the right to examine and make
copies of Borrower's Records, to confirm and verify all Accounts, to perform
general audits and field examinations and to do whatever else Lender deems
necessary to protect Lender's interests.  Lender may at any time remove from
Borrower's premises or require Borrower or its accountants or auditors to
deliver any Records to Lender.  Lender may, at Borrower's cost and expense, use
any of Borrower's personnel, supplies, computer equipment (including all
computer programs, software and data) and space at Borrower's places of business
or at any other place as Lender may designate, as may be reasonably necessary
for the handling of collections.


5.4.          Returns; Credits.  All returns of merchandise, credits issued by
Borrower, claims or disputes of Account Debtors whether or not accepted by
Borrower or given an allowance of any nature shall be reported by Borrower to
Lender at least weekly.  Each such report shall be accompanied by copies of all
documentation provided to Borrower in support of all merchandise returns,
credits, claims and disputes.  Borrower shall immediately upon obtaining
knowledge thereof, report to Lender all reclaimed, repossessed and returned
goods, Account Debtor claims and any other matter affecting the value,
enforceability or collectability of Accounts.  At Lender's request, any goods
reclaimed or repossessed by or returned to Borrower will be set aside, marked
with Lender's name and held by Borrower (at Borrower's place of business or at
such other place as Lender may designate) for Lender's account and subject to
Lender's security interest.  Notwithstanding the foregoing, Lender may require
Borrower to pay to Lender the original invoice price of such reclaimed,
repossessed or returned goods.  In case any such goods shall be re-sold, the
Account thereby created shall be Lender's property and shall be deemed assigned
hereunder.


5.5          Disputes.  All claims and disputes relating to Accounts shall be
adjusted within a reasonable time at Borrower's own cost and expense.


SECTION 6.
DEFAULTS AND REMEDIES.



6.1.         The occurrence of any one or more of the following constitute
events of default (“Events of Default”):


(a)           The breach by the Borrower of any of the terms, representations,
warranties, covenants, conditions or provisions of this Agreement of any of the
Loan Documents or any supplement or amendment hereto or thereto, which, provided
it shall not constitute any other Event of Default, shall remain uncured for
more than ten (10) days after notice thereof to the Borrower; or
 
Page 9 of 19

--------------------------------------------------------------------------------


 
(b)           The failure of the Borrower to pay any Obligation to Lender
calling for the payment of money pursuant to this Agreement or any of the Loan
Documents, as and when the same should be paid; the Borrower becoming insolvent
or otherwise fails to meet its or their debts as they mature; the Borrower
suspending or discontinuing its business for any reason; the Borrower commencing
or having commenced against it a petition for a receivership of its business or
property or a bankruptcy or any other legal proceeding or action relating to the
relief of debtors or the readjustment of debts; the Borrower making an
assignment for the benefit of creditors, seeking a composition of creditors or
calling a meeting of creditors or have a creditors' committee appointed; or
Borrower suffering a lien against or judgment or the attachment of any of its
property (which has not been bonded or otherwise secured); having a receiver,
custodian or trustee of any kind is appointed with regard to any property of
Borrower; the Borrower disposing of any property included in the Collateral
otherwise than in accordance with this Agreement; the Borrower committing or
suffering, by any of its agents or employees, a fraudulent conversion of any
part of the Collateral; or, insofar as property of the type included in the
Collateral is involved, the Borrower breaching a representation or covenant
contained in this Agreement or any of the Loan Documents.


(c)            Any material adverse change occurs in Borrower's business,
assets, operations, prospects or condition, financial or otherwise, or the
prospect of repayment of any portion of the Obligations or the value or priority
of Lender’s security interest in the Collateral is materially impaired;


(d)            Any default shall occur under any material agreement between
Borrower and any third party including, without limitation, any default which
would result in a right by such third party to accelerate the maturity of any
indebtedness of Borrower to such third party;


(e)            Any representation or warranty made or deemed to be made by
Borrower, any affiliate or any other Loan Party in any Loan Document or any
other statement, document or report made or delivered to Lender in connection
therewith shall prove to be false or misleading or the failure to disclose any
material disclosure which if disclosed shall prove to have been misleading in
any material respect;


(f)            Any guarantor of the Obligations hereunder dies, terminates or
attempts to terminate its guaranty or any security therefore or becomes subject
to any bankruptcy or other insolvency proceeding; or


(g)            Any transfer of a controlling interest of the issued and
outstanding shares of common stock or other evidence of ownership of Borrower.


NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, LENDER RESERVES THE RIGHT TO
CEASE MAKING ANY LOANS DURING ANY CURE PERIOD STATED ABOVE, AND THEREAFTER IF AN
EVENT OF DEFAULT HAS OCCURRED.
 
Page 10 of 19

--------------------------------------------------------------------------------


 
6.2.           REMEDIES.


(a)            Upon the occurrence of an Event of Default, Lender may, at its
option and in its sole discretion and in addition to all of its other rights
under the UCC, this Agreement, and the other Loan Documents, cease making
advances or Loans, charge the Default Rate of Interest on all Obligations,
terminate this Agreement and/or declare all of the Obligations to be immediately
payable in full.  Borrower agrees that Lender shall also have all of its rights
and remedies under applicable law, including without limitation, the default
rights and remedies of a secured party under the UCC (which includes the right
to notify Account Debtors of the Borrower to make payment directly to Lender),
and upon the occurrence of an Event of Default, Borrower hereby consents to the
appointment of a receiver by Lender in any action initiated by Lender pursuant
to this Agreement and to the jurisdiction and venue set forth in this Agreement,
and Borrower waives notice and posting of a bond in connection therewith.


(b)           Lender is authorized and empowered at any time upon the occurrence
and continuation of an Event of Default, to compromise or extend the time for
payment of any Account, for such amounts and upon such terms as Lender may, in
its sole discretion determine and to accept the return of the merchandise
represented by any Account, all without notice to or consent by Borrower, and
without discharging or affecting Borrower's Obligations hereunder to any extent,
and Borrower will, upon demand, pay to Lender the amount of any allowance given
or authorized by Lender hereunder.


(c)            Lender may, at any time upon the occurrence and continuation of
an Event of Default, take possession of the Collateral and keep it on Borrower's
premises, at no cost to Lender, or remove any part of it to such other place(s)
as Lender may desire, or Borrower shall, upon Lender’s demand, at Borrower's
sole cost, assemble the Collateral and make it available to Lender at a place
reasonably convenient to Lender.  In the event Lender seeks to take possession
of all or any portion of the Collateral by judicial process (including, but not
limited to, Lender obtaining an order of attachment, a temporary restraining
order, a preliminary or permanent injunction or otherwise) against the Borrower
or with regard to the Collateral, Borrower irrevocably waives the posting of any
bond, surety or security with respect thereto which might otherwise be required,
any demand for possession prior to the commencement of any suit or action to
recover the Collateral, and any requirement that Lender retain possession and
not dispose of any Collateral until after trial or final judgment.


(d)           Lender shall have the right in such manner and upon such terms as
Lender shall determine in Lender’s reasonable business discretion, to enforce
payment of any Collateral, to settle, compromise or release in whole or in part,
any amounts owing on any Collateral, to prosecute any action, suit or proceeding
with respect to the Collateral, to extend the time of payment of any and all
Collateral, to make allowances and adjustments with respect thereto, to issue
credits in Lender's or Borrower's name, to sell, assign and deliver the
Collateral (or any part thereof) at public or private sale, for cash, upon
credit or otherwise at Lender's sole option and discretion, and Lender may bid
or become purchaser at any such sale, free from any right of redemption which is
hereby expressly waived.  Borrower agrees that Lender has no obligation to
preserve rights to the Collateral or marshaling any Collateral for the benefit
of any Person.  Lender may sell the Collateral without giving any warranties as
to the Collateral and may specifically disclaim any warranties of title or the
like without affecting the commercial reasonableness of the sale of any of the
Collateral.  Lender is hereby granted a license or other right to use, without
charge, Borrower's labels, patents, copyrights, name, trade secrets, trade
names, trademarks and advertising matter, or any similar property, in completing
production, advertising or selling any Collateral and Borrower's rights under
all licenses and all franchise agreements shall inure to Lender's
benefit.  Borrower agrees that the giving of five (5) days' notice by Lender,
sent by ordinary mail, postage prepaid, to Borrower's address set forth herein,
designating the place and time of any public sale or of the time after which any
private sale or other intended disposition of the Collateral is to be made,
shall be deemed to be reasonable notice thereof and Borrower waives any other
notice with respect thereto.


(e)           The net cash proceeds, after deducting all costs and expenses of
sale (including attorneys’ fees and other professional fees), resulting from the
exercise of any of Lender's rights or remedies under this Agreement, the UCC or
other applicable law, shall be applied by Lender to the payment of the
Obligations in such order as Lender may elect, in Lender’s sole
discretion.  Lender shall return any excess to Borrower and Borrower shall
remain liable to Lender for any deficiency, to the fullest extent permitted by
law.  Without limiting the generality of the foregoing, if Lender enters into
any credit transaction, directly or indirectly, in connection with the
disposition of any Collateral, Lender shall have the option, at any time, in
Lender's sole and absolute discretion, to reduce the Obligations by the amount
of such credit transaction or any part thereof or to defer the reduction thereof
until actual receipt by Lender of cash in connection therewith.
 
Page 11 of 19

--------------------------------------------------------------------------------


 
(f)           The enumeration of the foregoing rights and remedies is not
intended to be exclusive, and such rights and remedies are in addition to and
not by way of limitation of any other rights or remedies Lender may have under
the UCC or other applicable law.  Lender shall have the right, in Lender's sole
and absolute discretion, to determine which rights and remedies, and in which
order any of the same, are to be exercised, and to determine which Collateral is
to be proceeded against and in which order, and the exercise of any right or
remedy shall not preclude the exercise of any others, all of which shall be
cumulative.


(g)           No act, failure or delay by Lender shall constitute a waiver of
any of its rights or remedies.  No single or partial waiver by Lender of any
provision of this Agreement or any supplement or amendment hereto, or breach or
default thereunder, or of any right or remedy which Lender may have shall
operate as a waiver of any other provision, breach, default, right or remedy or
of the same provision, breach, default, right or remedy on a future occasion.


(h)           Borrower waives presentment, notice of dishonor, protest and
notice of protest of all instruments included in or evidencing any of the
Obligations or the Collateral and any and all notices or demands whatsoever
(except as expressly provided herein).  Lender may, at all times, proceed
directly against Borrower or any guarantor or endorser to enforce payment of the
Obligations and shall not be required to take any action of any kind to
preserve, collect or protect Lender's or Borrower's rights in the Collateral.
 
SECTION 7. 
  MISCELLANEOUS



7.1.          Term.  This Agreement shall become effective upon acceptance by
Lender and shall continue in full force and effect for a term ending on the last
business day of the month, one year from the date hereof (the "Renewal Date")
and shall automatically renew from year to year thereafter until terminated
pursuant to the terms hereof.  In addition to Lender's right to declare this
Agreement immediately terminated at any time upon the occurrence of an Event of
Default, Lender may terminate this Agreement on the Renewal Date or on the
anniversary of the Renewal Date in any year by giving Borrower at least thirty
(30) days prior written notice of such termination by registered or certified
mail, return receipt requested.  Borrower may terminate this Agreement on the
Renewal Date or on the anniversary of the Renewal Date in any year by giving
Lender at least ninety (90) days prior written notice of such termination by
registered or certified mail, return receipt requested.  No termination of this
Agreement, however, shall relieve or discharge Borrower of Borrower's duties,
obligations and covenants hereunder until all Obligations have been paid in full
and Lender's continuing security interest in and to the Collateral shall remain
in effect until all such Obligations have been fully discharged.


7.2.          Early Termination Fee.  If Lender terminates this Agreement upon
the occurrence of an Event of Default or if Borrower terminates this Agreement
as to future transactions other than on the Renewal Date or any anniversary of
the Renewal Date, in view of the impracticality and extreme difficulty in
ascertaining Lender's actual damages and by mutual agreement of the parties as
to a reasonable calculation of Lender's lost profits as a result thereof,
Borrower hereby agrees that it shall immediately pay to Lender by wire transfer,
certified check or bank cashier's check, Borrower's entire Obligations owing
thereunder, plus liquidated damages of an amount equal to the total of the
Minimum Interest Charges for the number of months remaining until the Renewal
Date or the next anniversary thereof as provided for in this Agreement.  Prior
to its actual receipt of payment as aforesaid, Lender shall be free to exercise,
without limitation, all of its right under this Agreement or under any other
agreement it may then have with Borrower.  Borrower's default of any provision
under this Agreement may be considered and construed at the sole option of
Lender, as a termination of this Agreement by Borrower.  The liquidated damages
provided for in this Section shall be deemed included in the Obligations and
shall be presumed to be the amount of damages sustained by Lender due to the
Borrower's early termination and Borrower agrees that such damages are
reasonable and appropriate under the circumstances currently existing.


7.3.          One General Obligation; Cross Collateral.  All Loans and advances
by Lender to Borrower under this Agreement, the other Loan Documents and under
all other agreements, present and future, between Lender and Borrower constitute
one loan, and all indebtedness and obligations of Borrower to Lender under this
Agreement, the other Loan Documents, and under all other agreements, present and
future, between Lender and Borrower, constitute one general obligation secured
by the Collateral and security held and to be held by Lender hereunder and by
virtue of all other agreements between Borrower (and all guarantors) and Lender
now and hereafter existing.  It is distinctly understood and agreed that all of
the rights of Lender contained in this Agreement shall likewise apply insofar as
applicable to any modification of or supplement to this Agreement, the other
Loan Documents and to any other agreements, present and future, between Lender
and Borrower.
 
Page 12 of 19

--------------------------------------------------------------------------------


 
7.4.          Binding on Successor and Assigns; Severability.  All terms,
conditions, promises, covenants, provisions and warranties shall inure to the
benefit of and bind Lender’s and Borrower's respective representatives,
successors and assigns.  If any provision of this Agreement shall be prohibited
or invalid under applicable law, it shall be ineffective only to such extent,
without invalidating the remainder of this Agreement.


7.5.          Amendments; Assignments.  This Agreement may not be modified,
altered or amended, except by an agreement in writing signed by Borrower and
Lender, which requirement shall not be modified by oral agreement or by course
of conduct.  Borrower may not sell, assign or transfer any interest in this
Agreement or any other Loan Document, or any portion thereof, including, without
limitation, any of Borrower's rights, title, interests, remedies, powers and
duties hereunder or thereunder.  Borrower hereby consents to Lender’s
participation, sale, assignment, transfer or other disposition, at any time or
times hereafter, of this Agreement and any of the other Loan Documents, or of
any portion hereof or thereof, including, without limitation, Lender’s rights,
title, interests, remedies, powers and duties hereunder or thereunder.  In
connection therewith, Lender may disclose all documents and information which
Lender now or hereafter may have relating to Borrower or Borrower's
business.  To the extent that Lender assigns its rights and obligations
hereunder to a third party, Lender shall thereafter be released from such
assigned obligations to Borrower and such assignment shall effect a novation
between Borrower and such third party.


7.6.          Integration; Survival.  This Agreement, together with the Loan
Schedule (which is a part hereof) and the other Loan Documents, reflect the
entire understanding of the parties with respect to the transactions
contemplated hereby.  All of the representations and warranties of Borrower
contained in this Agreement shall survive the execution, delivery and acceptance
of this Agreement by the parties.  No termination of this Agreement (or of any
guaranty) of the Obligations shall affect or impair the powers, obligations,
duties, rights, representations, warranties or liabilities of the parties hereto
and all shall survive such termination.


7.7.          Evidence of Obligations.  Each Obligation may, in Lender’s
discretion, be evidenced by notes or other instruments issued or made by
Borrower to Lender.  If not so evidenced, such Obligation shall be evidenced
solely by entries upon Lender’s books and records.


7.8.          Loan Requests.  Each oral or written request for an advance by any
Person who purports to be any employee, officer or authorized agent of Borrower
shall be made to Lender on or prior to 11:00 a.m., NY time, on the business day
on which the proceeds thereof are requested to be paid to Borrower and shall be
conclusively presumed to be made by a Person authorized by Borrower to do so and
the crediting of a loan to Borrower's operating account shall conclusively
establish Borrower's obligation to repay such loan. Unless and until Borrower
otherwise directs Lender in writing, all loans shall be wired to Borrower's
operating account set forth on the Loan Schedule.


7.9          Brokerage Fees.  Borrower represents and warrants to Lender that,
with respect to the financing transaction herein contemplated, no Person is
entitled to any brokerage fee or other commission and Borrower agrees to
indemnify and hold Lender harmless against any and all such claims.


7.10        Application of Insurance Proceeds.  The net proceeds of any casualty
insurance insuring the Collateral, after deducting all costs and expenses
(including attorneys’ fees) of collection, shall be applied, at Lender’s option,
either toward replacing or restoring the Collateral, in a manner and on terms
satisfactory to Lender, or toward payment of the Obligations.  Any proceeds
applied to the payment of Obligations shall be applied in such manner as Lender
may elect.  In no event shall such application relieve Borrower from payment in
full of all installments of principal and interest which thereafter become due
in the order of maturity thereof or with respect to the payment of fees and
costs.
 
Page 13 of 19

--------------------------------------------------------------------------------


 
7.11.        Disbursing Agent.  The Borrowers hereby appoint ONE UP INNOVATIONS,
INC. as the “Disbursing Agent” to the Borrowers as it is in the best interest
and convenience of the Borrowers that all Loans and advances made by Lender
pursuant to this Agreement be made only to the Disbursing Agent rather than to
each of the Borrowers individually.  Accordingly, the Disbursing Agent shall be
the sole entity entitled to receive the funds advanced by Lender under this
Agreement and the Disbursing Agent shall make disbursements to the Borrowers as
reasonably requested by each Borrower to conduct its respective
business.  Moreover, the Disbursing Agent and each Borrower agrees and
authorizes Disbursing Agent and Lender to receive all collections and other
proceeds into the lockbox or other account assigned to and/or controlled by
Lender in accordance with Section 5.1 of this Agreement.  All of the proceeds
received into the lockbox will be credited by Lender to the Disbursing Agent’s
account and the Disbursing Agent shall have the sole authority to further credit
any such collections to each Borrower, individually.  Each Borrower hereby
irrevocably waives any claim it may have against Lender and hereby indemnifies
and holds Lender harmless from and against all damages, losses, claims, demands,
liabilities, obligations, actions and causes of action whatsoever which such
Borrower may have against Lender which may arise as a result of advances being
made by Lender solely to the Disbursing Agent and/or collections being credited
by Lender solely the Disbursing Agent’s account with Lender.]


7.12.        Notices, Correspondence.  All notices, requests, demands and other
communications under this Agreement shall be in writing and will be personally
served, telecopied or sent by overnight courier service or United States mail
and will be deemed to have been given: (i) if delivered in person, when
delivered; (ii) if delivered by telecopy, on the date of transmission if
transmitted on a business day before 4:00 p.m. New York time or, if not, on the
next succeeding business day; (iii) if delivered by overnight courier, the
following business day after depositing with such courier, properly addressed;
or (iv) if by U.S. Mail, four (4) business days after depositing in the United
States mail, with postage prepaid and properly addressed.  All notices, requests
and demands are to be given or made to the respective parties at the addresses
set forth herein or at such other addresses as either party may designate in
writing by notice in accordance with the provisions of this paragraph.  All
notices to Lender must be addressed to the attention of:  Portfolio Manager.


7.13.        Governing Law.  This Agreement and all transactions hereunder are
deemed to be consummated in the State of New York and shall be governed by and
interpreted in accordance with the substantive and procedural laws of the State
of New York (without regard to any choice of law rules).  If any part or
provision of this Agreement shall be determined to be invalid or in
contravention of any applicable law or regulation of the controlling
jurisdiction, such part or provision shall be severed without affecting the
validity of any other part or provision of this Agreement.


7.13.        JURY WAIVER.  BORROWER AND LENDER EACH HEREBY WAIVE ALL RIGHTS TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SUPPLEMENT OR AMENDMENT
HERETO OR THERETO OR ANY OTHER TRANSACTION BETWEEN THE PARTIES.  BORROWER HEREBY
WAIVES ALL OF ITS RIGHTS OF SETOFF AND RIGHTS TO INTERPOSE ANY DEFENSES AND/OR
COUNTERCLAIMS IN THE EVENT OF ANY LITIGATION WITH RESPECT TO ANY MATTER
CONNECTED WITH THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SUPPLEMENT OR
AMENDMENT HERETO OR THERETO OR ANY OTHER TRANSACTION BETWEEN THE
PARTIES.  BORROWER HEREBY IRREVOCABLY CONSENTS AND SUBMITS TO THE JURISDICTION
AND VENUE OF THE SUPREME COURT OF THE STATE OF NEW YORK (WITHOUT REGARD TO ANY
CHOICE OF LAW RULES) OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK IN CONNECTION WITH ANY ACTION OR PROCEEDING OF ANY KIND
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY
SUPPLEMENT OR AMENDMENT HERETO OR THERETO OR ANY OTHER TRANSACTION BETWEEN THE
PARTIES.  BORROWER AGREES THAT ANY ACTION BROUGHT BY IT AGAINST LENDER WHETHER
WITH REGARD TO THIS AGREEMENT OR OTHERWISE SHALL BE SUBJECT TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE SUPREME COURT OF THE STATE OF NEW YORK (WITHOUT
REGARD TO ANY CHOICE OF LAW RULES), COUNTY OF NEW YORK OR THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.


7.14.        Service.  In any litigation brought by Lender, Borrower waives
personal service of any summons, complaint or other process and agrees that
service thereof may be made by certified or registered mail directed to Borrower
at Borrower's address set forth below and service so made shall be complete two
(2) days after the same shall have been posted.  Within twenty (20) days after
such mailing, Borrower shall appear and answer such summons, complaint or other
process, failing which Borrower shall be deemed in default and judgment may be
entered by Lender against Borrower for the amount of the claim and for any other
relief requested therein.


7.15.        Lien Termination.  In recognition of Lender’s right to have all of
its attorneys’ fees and other expenses incurred in connection with this
Agreement secured by the Collateral, notwithstanding the payment in full of the
Obligations, Lender shall not be required to execute or record any terminations
or satisfactions of any of its liens on the Collateral unless and until Borrower
(and all Guarantors) have executed and delivered to Lender general releases of
all claims, in form and substance satisfactory to Lender in Lender’s sole
discretion.
 
Page 14 of 19

--------------------------------------------------------------------------------


 
7.16          Publication.  Borrower hereby consents to and authorizes Lender to
issue appropriate press releases and to cause a tombstone to be published
announcing the consummation of this transaction and the aggregate amount
thereof.


7.17.         Counterparts; Facsimile Execution.  This Agreement may be executed
in one or more counterparts, each of which taken together shall constitute one
and the same instrument, admissible into evidence.


ONE UP INNOVATIONS, INC.
 
Borrower
       
By:
/s/ Louis S. Friedman
 
Name:
Louis S. Friedman
 
Title:
President
       
FOAM LABS, INC.
 
Borrower
       
By:
/s/ Louis S. Friedman
 
Name:
Louis S. Friedman
 
Title:
President
       
ACCEPTED:
     
ENTREPRENEUR GROWTH CAPITAL LLC
 
Lender
       
By:
/s/ Dean Landis
   
Dean Landis
   
President
 



Notary page follows
 
Page 15 of 19

--------------------------------------------------------------------------------


 
LOAN SCHEDULE


Borrower: 
ONE UP INNOVATIONS, INC.

FOAM LABS, INC.
2745 Bankers Industrial Drive
Atlanta, GA  30360
 
This Loan Schedule forms an integral part of the Loan and Security Agreement
(the “Loan Agreement”) between the above Borrower and ENTREPRENEUR GROWTH
CAPITAL, LLC dated the above date, and all references herein and therein to
“this Agreement” shall be deemed to refer to said Agreement and this Loan
Schedule.
 

--------------------------------------------------------------------------------

LINE OF CREDIT:


$250,000.00
 

--------------------------------------------------------------------------------

LOANS:


Revolving Credit Loans: Lender shall from time to time, in its reasonable
business discretion, make loans, advances and other financial accommodations to
or for the benefit of Borrower of up to 80% of the Net Amount of Eligible
Accounts (or such greater or lesser percentage thereof as Lender shall, in its
reasonable business discretion, determine), less any Loan Reserves (the
“Revolving Credit Loans”).


Borrower may request Revolving Credit Loans from time to time but not more
frequently than twice a week unless Lender consents.  Revolving Credit Loans
made to Borrower more frequently than twice per week may be subject to
additional administrative surcharges and/or increased wire transfer fees.



--------------------------------------------------------------------------------

INTEREST AND FEES:


Revolving Interest Rate.  Borrower shall pay Lender interest on the daily
outstanding balance of Borrower's Revolving Credit Loans at the per annum rate
equal to the highest prime rate in effect during each month as generally
reported by Citibank, N.A. (the "Prime Rate") plus 6% (the “Revolving Interest
Rate”), but the Revolving Interest Rate shall never be more than 24% per annum
or the maximum permitted by law.  The interest rate chargeable hereunder in
respect of the Revolving Credit Loans shall be increased or decreased, as the
case may be, without notice or demand of any kind, upon the announcement of any
change in the Prime Rate.  Interest charges and all other fees and charges
herein shall be calculated based on a three hundred sixty (360) day year and
actual number of days elapsed and shall be charged to Borrower on all
Obligations, in arrears, on the first day of each calendar month.  All interest
and fees charged or chargeable to Borrower shall be deemed as an additional
advance and shall become part of the Obligations.


Overline and Overadvance Interest.   In the event any amount to be advanced or
charged to the Borrower under this Agreement and the other Loan Documents
results in an Overline or Overadvance on any day in any month, Borrower will be
charged a one percent (1%) fee on the amount of any said Overline or
Overadvance, whether made with or without Lender’s knowledge or consent (the
“Overadvance Fee”).  The Overadvance Fee, if applicable, would be charged on the
first day of the month, calculated on the highest amount of any Overadvance that
shall have occurred during the immediately preceding month.  The fees charged on
the amount of any Overline or Overadvance shall not be used in calculating the
Minimum Interest Charge.
 
Page 16 of 19

--------------------------------------------------------------------------------


 
Default Rate of Interest. Upon the occurrence and during the continuation of an
Event of Default, Borrower shall pay Lender interest on the daily outstanding
balance of the Obligations at a rate that is ten percentage points above the
Revolving Interest Rate (the “Default Rate of Interest”), but the Default Rate
of Interest shall never be more than 24% per annum or the maximum permitted by
law.


Minimum Interest Charge.  With respect to each calendar month or portion thereof
during the term of this Agreement (excluding the calendar month in which this
Agreement is executed for which a pro-rated share shall be charged, if
applicable), Borrower shall also pay Lender, on the first day of the next month,
as a minimum charge, the amount by which accrued interest pursuant to the
Revolving Interest Rate section above for such month or portion thereof is less
than $1,500.00 (the "Minimum Interest Charge").  Notwithstanding the occurrence
of any Event of Default hereunder or termination of this Agreement by Lender as
a result thereof, the Minimum Interest Charge shall be paid by Borrower for the
unexpired portion of the initial term or any renewal term of this Agreement.


Collateral Monitoring Fee.  Borrower shall pay Lender a monthly collateral
monitoring fee (the “Collateral Monitoring Fee”) in an amount equal to one
quarter of one percent (0.25%) of the Line of Credit.  The Collateral Monitoring
Fee shall be charged to Borrower's loan account, in arrears, on the first day of
each month.


Facility Fee.  Borrower shall pay Lender an annual fee (the “Facility Fee”) in
an amount equal to two (2%) percent of the Line of Credit.  The Facility Fee
shall be deemed fully earned on the date such payment is due and is payable upon
the execution and delivery of this Agreement and upon each annual anniversary
date of this Agreement until such time as this Agreement has been terminated in
accordance with its terms.  In the event the Line of Credit is increased after
Borrower paid the annual Facility Fee but prior to any annual anniversary date
of this Agreement, the Facility Fee shall also be paid on such increase in the
Line of Credit.  If applicable, the initial Facility Fee payment shall include
the pro-rata amount for the final, partial month of the first contract year,
calculated by multiplying the Facility Fee percent by the Line of Credit,
dividing by 360 and multiplied by the number of days from the date that is one
year from the date of this Agreement to the last day of the month that is one
year from the date of this Agreement..


Examination Fee.  Borrower agrees to pay to Lender an examination fee in the
amount of $1,000.00 per person per day in connection with each audit or field
examination of Borrower performed by Lender prior to or after the date hereof
(including the initial examination), plus all costs and expenses incurred in
connection therewith (the “Examination Fee”), all of which shall be deemed part
of the Obligations.  Without limiting Lender’s rights hereunder and under the
Loan Agreement, Lender agrees, provided no Event of Default shall have occurred,
to limit ordinary course field examinations to no more than two (2) per contract
year.


Documentation Fee.  Borrower shall pay Lender, on the Closing Date, a
documentation fee (“the “Documentation Fee”) as shall be reasonably determined
by Lender based upon the time expended in conducting due diligence, reviewing
documents and negotiating and preparing this Agreement and the ancillary
documents, in addition to all out of pocket expenses related to the initial
audit and field examination and public records searches and filings.  The
documentation fee and all other Costs and Expenses related to the closing of
this Agreement shall deducted from any deposits remitted by Borrower to Lender,
then, to the extent required, be charged to Borrower’s loan account as provided
in Section 2.8. Without Limiting Lender’s rights hereunder and under the Loan
Agreement, Lender agrees that the Costs and Expenses related to the initial
closing only, shall not exceed $5,000.00.
 
Page 17 of 19

--------------------------------------------------------------------------------


 
Wire Transfer and Miscellaneous Fees.  Borrower shall pay Lender service fees
for (a) electronic transfers of money in the amount of $50.00 per federal wire
transfer and $10.00 per automated clearinghouse (“ACH”) transfer; (b) $10.00 for
each advance in the form of a check deposited into Borrower's bank account by
Lender; (c) $5.00 for each internal transfer made by Lender; (d) for
disbursements made to third parties, an amount equal to the greater of 15% of
the amount of each check issued to third parties or $50.00, (e) service fees of
$50.00 each shall be made for processing bank returned items, each issuance of a
check or wire transfer in excess of two per week, each request for a money
transfer prior to 11am, and advances of less than $5,000.00, and (f) Borrower
shall pay Lender for all postage and telephone charges, as well as cents for all
copies made by Lender for or on behalf of Borrower.


CLOSING CONDITIONS:

--------------------------------------------------------------------------------



(1)         Fees.  Borrower shall have paid all fees payable by it on the
Closing Date pursuant to this Agreement, including but not limited to, Lender’s
legal and documentation fees.


(2)         No Material Adverse Changes.  Prior to the Closing Date, there shall
have occurred no material adverse change in the financial condition of Borrower,
or in the condition of the assets of Borrower, from that shown on the most
recent financial statements for Borrower delivered to Lender.  At the closing,
Borrower shall deliver to Lender an officer’s certification confirming that
Borrower is unaware of the existence of any such material adverse change in
Borrower’s financial condition.


(3)         Material Agreements.  Lender shall have received, reviewed and
approved all material agreements to which Borrower shall be a party.


(4)         Other Matters.  All other documents and legal matters in connection
with the transactions contemplated by this Agreement shall have been delivered,
executed and recorded and shall be in form and substance satisfactory to Lender
and its counsel.
 

--------------------------------------------------------------------------------

BORROWER INFORMATION:


Borrower’s State of [Incorporation] or [Formation]:     Georgia


Borrower's copyrights, patents trademarks, and licenses:  [Borrower to Supply on
Separate Exhibit].


Fictitious Names/Prior Corporate Names:


Prior Corporate Names:   None


Fictitious Names:             None


Borrower Locations:


 
______________________________________________

 
______________________________________________



 
Borrower’s Federal Tax Identification Number:  _____________________

 
Page 18 of 19

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

DISBURSEMENT:


Unless and until Borrower otherwise directs Lender in writing, all loans shall
be wired to Borrower's following operating account:



 
Name and address of bank: 
Fidelity Bank
    _____________________________      _____________________________  
Routing/ABA No.:
061102400  
Account No:
016000XXXX  
Account Name:
One Up Innovations, Inc.

 

--------------------------------------------------------------------------------

 
ONE UP INNOVATIONS, INC.
 
ENTREPRENEUR GROWTH
     
CAPITAL, LLC
         
By:
/s/ Louis S. Friedman
 
By:
/s/ Dean Landis
Name:
Louis S. Friedman
 
Name:
Dean Landis
Title:
President
 
Title:
President
         
FOAM LABS, INC.
               
By:
/s/ Louis S. Friedman
     
Name:
Louis S. Friedman
     
Title:
President
     

 
Page 19 of 19

--------------------------------------------------------------------------------


 